 
 
I 
108th CONGRESS
2d Session
H. R. 3945 
IN THE HOUSE OF REPRESENTATIVES 
 
March 11, 2004 
Mr. Calvert introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To amend the Reclamation Wastewater and Groundwater Study and Facilities Act to authorize the Secretary of the Interior to participate in the design, planning, and construction of a project to reclaim and reuse wastewater within and outside of the service area of the City of Corona Water Utility, California. 
 
 
1.City of Corona Water Utility, California, Water Recycling and Reuse Project 
(a)AuthorizationThe Reclamation Wastewater and Groundwater Study and Facilities Act (Public Law 102–575, title XVI; 43 U.S.C. 390h et seq.) is amended by adding at the end the following new section: 
 
1636.City of Corona Water Utility, California, water recycling and reuse project 
(a)AuthorizationThe Secretary, in cooperation with the City of Corona Water Utility, California, is authorized to participate in the design, planning, and construction of, and land acquisition for, a project to reclaim and reuse wastewater, including degraded groundwaters, within and outside of the service area of the City of Corona Water Utility, California. 
(b)Cost shareThe Federal share of the cost of the project authorized by this section shall not exceed 25 percent of the total cost of the project. 
(c)LimitationThe Secretary shall not provide funds for the operation and maintenance of the project authorized by this section.. 
(b)Clerical amendmentThe table of sections in section 2 of such Act is amended by inserting after the item relating to section 1635 the following: 
 
 
Sec. 1636. City of Corona Water Utility, California, water recycling and reuse project. 
 
